Citation Nr: 1039004	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of injury to 
the left index finger.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a sinus condition.

3.  Entitlement to service connection for postoperative residuals 
of a deviated nasal septum.

4.  Entitlement to service connection for residuals of a left 
eardrum rupture.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for a right foot 
disability, including secondary to a left foot injury.

7.  Entitlement to service connection for a right leg disability.

8.  Entitlement to compensation for a left leg disability under 
the provisions of 38 U.S.C.A. § 1151.  

9.  Entitlement to compensation for multiple-joint arthritis 
under the provisions of 38 U.S.C.A. § 1151.

10.  Entitlement to compensation for a left foot disability under 
the provisions of 38 U.S.C.A. § 1151.  

11.  Entitlement to compensation for a right hand disability 
under the provisions of 38 U.S.C.A. § 1151.  

12.  Entitlement to compensation for the residuals of broken ribs 
under the provisions of 38 U.S.C.A. § 1151.  

13.  Entitlement to compensation for a left eye disability under 
the provisions of 38 U.S.C.A. § 1151.  

14.  Entitlement to compensation for residuals of a left jaw 
fracture under the provisions of 38 U.S.C.A. § 1151.  

15.  Entitlement to compensation for residuals of a left-side 
facial fracture under the provisions of 38 U.S.C.A. § 1151.  

16.  Entitlement to compensation for a chin scar, also a residual 
of injury, under the provisions of 38 U.S.C.A. § 1151.  

17.  Entitlement to compensation for a left knee disability under 
the provisions of 38 U.S.C.A. § 1151.  

18.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from October 1953 to 
October 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2005 decision of a special processing unit ("Tiger Team") 
at the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, and a more recent April 2010 decision of the 
VA RO in Houston, Texas.

That initial, June 2005, decision denied claims for service 
connection for residuals of injury to the left index finger and 
hearing loss and tinnitus.  However, a decision since issued in 
July 2008 by the RO in Houston granted the claims for hearing 
loss and tinnitus.  And since the Veteran did not, in response, 
appeal either the ratings or effective date assigned for those 
disabilities, they are no longer at issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second notice of disagreement (NOD) thereafter must be 
timely filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned for 
the disability and the effective date).

The Houston RO's even more recent April 2010 decision denied all 
of the several remaining claims for service connection, § 1151 
compensation, and a TDIU.  And while since testifying just a 
relatively few short months later in August 2010 at a hearing at 
the RO before the undersigned Veterans Law Judge of the Board 
(Travel Board hearing), the Veteran confirmed that he also is 
appealing that more recent April 2010 RO decision.  The U. S. 
Court of Appeals for Veterans Claims (Court/CAVC) has indicated 
that testimony offered at a hearing, once transcribed, can 
satisfy the requirement that a statement such as a NOD or 
substantive appeal (VA Form 9 or equivalent) be in writing.  See 
Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  The RO has not 
issued a statement of the case (SOC) concerning these several 
other claims, however, nor has the Veteran been given an 
opportunity to perfect his appeal to the Board regarding these 
several other claims by also, in response to the SOC concerning 
these several other claims, submitting a timely substantive 
appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.  
So the Board must remand these several other claims to the RO, 
via the Appeals Management Center (AMC), rather than merely refer 
them.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Another procedural note worth mentioning is that, in January 
2008, the RO denied service connection for a sinus condition; 
however, the Veteran did not perfect an appeal of that decision.  
Still though, in December 2008, he continued to reference his 
sinus condition - including surgery for a deviated nasal septum, 
albeit while not actually appealing the decision concerning this 
other claim.  38 C.F.R. § 20.201; see also Gallegos v. Principi, 
283 F.3d 1309 (Fed. Cir. 2002) (indicating that, while no magic 
words are needed, he has to at least express his disagreement 
with a decision and intention to appeal the decision to 
constitute a valid NOD).  It appears the RO resultantly 
determined his statement, instead, was a petition to reopen this 
claim.  In fact, the RO notified him in June 2009 and again in 
April 2010 that he had to submit new and material evidence to 
reopen this claim since it already had been considered, denied, 
and not timely appealed, so is final and binding.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  


The RO in April 2010 also noted that he is now claiming his sinus 
condition is secondary to the deviated nasal septum.  But 
separate theories in support of a claim for a particular benefit 
are not equivalent to separate claims, and a final and binding 
denial on one theory is also a final and binding denial on all 
theories.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  
As such, new and material evidence is necessary to reopen a claim 
for the same benefit asserted under a different theory.  Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 
Vet. App. 470 (2004).

In the April 2010 rating decision, the RO denied service 
connection for sinusitis, sinus infections, and status post 
deviated nasal septum.  The RO did not explain whether the 
Veteran had submitted new and material evidence regarding the 
sinus condition.  Regardless, the Board must make this threshold 
preliminary determination, before proceeding further, because 
this initial determination affects the Board's jurisdiction to 
adjudicate the claim for this condition on its underlying merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims).  If the Board determines there is no 
such evidence, that is where the analysis ends, and what the RO 
may have determined in this regard is ultimately irrelevant.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 
(March 4, 1992).  Therefore, the Board is listing these issues 
separately, as whether new and material evidence has been 
submitted to reopen the claim for a sinus condition and 
entitlement to service connection for postoperative residuals of 
a deviated nasal septum.



Since the issuance of the most recent supplemental SOC (SSOC), 
the Veteran has submitted additional evidence.  To have the Board 
initially consider this additional evidence, that is, before the 
RO, he normally would have to waive this right.  See 38 C.F.R. 
§§ 20.800, 20.1304(c).  However, none of these documents pertain 
to his claim for service connection for residuals of injury to 
his left index finger, which is the only claim the Board actually 
is immediately deciding in this appeal.  So, unlike the others, 
the Board does not have to remand this claim because there is no 
risk of potentially prejudicing him by going ahead and 
adjudicating this claim since this additional evidence has no 
bearing on this claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

FINDINGS OF FACT

1.  While testifying during his recent hearing and in written 
statements submitted at other times during the course of his 
appeal, the Veteran alleged that he has osteoarthritis and 
associated pain virtually in his entire left hand, so not just 
specifically affecting his left index finger (and middle finger), 
as a result of a crush injury he sustained during service.

2.  The most probative (competent and credible) evidence, 
however, goes against the notion that he sustained such an injury 
to these fingers or hand during his military service, or even if 
he did that this is why he now has osteoarthritis in these 
fingers or hand.

CONCLUSION OF LAW

The osteoarthritis affecting the Veteran's left index finger and 
hand was not incurred in or aggravated by his military service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
review.  The Board will then address this claim on its underlying 
merits, providing relevant statutes, VA regulations, precedent 
cases, the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate this claim; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate this claim.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of the 
claim:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Further, this notice must include information that a 
downstream disability rating and an effective date for the award 
of benefits will be assigned if service connection is granted.  
Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, a letter satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2005, 
so prior to initially adjudicating his claim in the June 2005 
decision at issue in this appeal, the preferred sequence.  
And although that March 2005 letter did not comply with all 
dictates of Dingess (because Dingess had not yet been issued), 
since providing that letter the Veteran has received additional 
letters in July 2006 and April 2008 which do comply with Dingess, 
including especially insofar as apprising him of the downstream 
disability rating and effective date elements of his claim.  
Moreover, since providing these additional notices, the AMC has 
readjudicated his claim in the May 2010 SSOC, including 
considering any additional evidence received in response to those 
additional notices.  So the timing defect in the provision of 
this necessary VCAA notice has been rectified ("cured") since 
his claim has been reconsidered since providing these additional 
notices.  See again Mayfield IV and Prickett, supra.

Moreover, the Veteran has not alleged any prejudicial error in 
the content or timing of the VCAA notices he received.  As 
explained in Sanders, as the pleading party, he, not VA, has this 
burden of showing why a VCAA notice error in timing or content is 
unduly prejudicial, meaning outcome determinative.  Thus, absent 
this pleading or showing, the duty to notify has been satisfied 
in this case.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
treatment records.  He also had a VA compensation examination in 
April 2010, including for an opinion concerning whether his left 
index finger osteoarthritis is attributable to an injury he says 
he sustained while in the military.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).  The report of that examination and the other 
evidence of record, including a supporting statement from a hand 
surgeon, contains the findings needed to properly adjudicate this 
claim.  So another examination and opinion are not needed.  
38 C.F.R. §§ 3.327, 4.2.

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met - at least concerning this particular claim.  
38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.



II.  General Statutes, Regulations and Cases Pertaining to 
Service Connection

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

To establish entitlement to direct service connection for a 
claimed disability, there must be:  (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus or link between the 
claimed in-service disease or injury and the current disability.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
Hansen v. Principi, 16 Vet. App. 110 (2002).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1999).

Service connection will be presumed for certain chronic diseases, 
such as arthritis, if manifested to a compensable degree 
(generally at least 10-percent disabling) within the year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection also may be granted for any disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows the disability was incurred in service.  38 
C.F.R. 3.303(d).



III.  Service Connection for Left Index Finger Osteoarthritis

The Veteran attributes the osteoarthritis and associated pain in 
this finger, and indeed virtually in his entire left hand, to a 
crush injury he purportedly sustained during his military 
service.

G. W. N., M.D., FACS, a private plastic surgeon who has operated 
on hands, submitted a supporting statement dated in August 2006 
indicating the Veteran had asked him to evaluate his left index 
finger concerning this purported injury in service.  This 
commenting doctor reiterated the events leading up to that injury 
in service and discussed the extent of the evaluation and 
treatment the Veteran had received in the immediate aftermath of 
it - noting that, apparently, no X-rays were done at the time.  
He further noted the Veteran reportedly was seen by a corpsman 
that splinted the finger and taped it, but that the Veteran 
apparently has had no other history.  Among still other things, 
he noted there is now X-ray evidence of osteoarthritis but no 
obvious recent fracture or dislocation.  Osteoarthritis of the 
left index finger was reaffirmed by more recent X-rays and 
clinical evaluation done by VA in April 2010.  The VA examiner 
noted, as well, that the Veteran also claims to have 
osteoarthritis in his adjacent left middle finger.  In any event, 
there is at least the required proof he has this claimed 
disability of osteoarthritis, irrespective of the particular 
finger (index versus middle) affected or even this entire hand.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it, and 
that, without this minimum level of proof, there can be no valid 
claim).



Consequently, the determinative issue is whether the 
osteoarthritis disability affecting these fingers and/or hand is 
attributable to the Veteran's military service, and in particular 
the type of crush injury mentioned, or instead the result of 
other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Concerning this, the Veteran's STRs are completely unremarkable 
for any reference to a left index and/or middle finger or hand 
injury - either in the way of a relevant subjective complaint 
(e.g., a symptom) or objective clinical finding such as a 
pertinent diagnosis.  This includes an abstract of service, sick 
call treatment record, and the report his September 1957 military 
discharge examination.  There also was no indication or diagnosis 
of osteoarthritis of the left index or middle fingers or hand 
during service or even within one year of his discharge, meaning 
by October 1958, let alone manifestations to a degree of at least 
10-percent disabling within that initial post-service year.  
According to 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis 
must be objectively confirmed by X-ray.  There clearly was not 
this required radiographic showing either during service or 
within one year after, so the Board may not presume the 
osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  And the fact 
that there was no indication of this condition during his 
service, or even within one year after, is probative evidence 
against this claim - though, as mentioned, not altogether 
dispositive or determinative of the claim.  38 C.F.R. § 3.303(d).  
See also Struck v. Brown, 9 Vet. App. 145 (1996).



Indeed, the Board sees the earliest definitive indication of 
osteoarthritis was in 2006, so some 49 years (i.e., nearly 5 
decades) after the Veteran's discharge from service, which also 
is probative evidence against his claim.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  See also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

The previous year, however, in May 2005, the Veteran had 
described an injury to his left index finger that he purportedly 
had sustained in service.  He indicated that, while attempting to 
catch a falling fire extinguisher, he had sustained a crush 
injury to this finger when it was smashed against or between a 
cast iron fender of an aircraft maintenance vehicle called a 
"mule."  He added that a medical corpsman had splinted and 
taped this finger to treat the injury.  He also cited an 
immunization record noting he was given a tetanus booster shot in 
1955, which he says was given in response to the resultant 
laceration he had sustained in that crush injury to his 
left index/middle finger.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Court addressed lay evidence as potentially competent to support 
the presence of disability, including during service, even where 
not corroborated by contemporaneous medical evidence such as 
STRs.  The Court in Buchanan went on to also note, however, that 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  

As already alluded to, as support for his claim, the Veteran 
submitted a plastic surgeon's statement dated in August 2006 
(from G. W. N., M.D., FACS).  This physician indicated the 
Veteran had asked him to evaluate the left index finger at issue 
in relation to the history of it having been injured during 
service in the manner mentioned.  Apparently, noted this doctor, 
no X-rays were done at the time.  He reiterated the Veteran 
reportedly was seen, instead, by a corpsman that splinted the 
finger and taped it, but that the Veteran apparently has had no 
other history.  


After commenting on the results of his clinical evaluation of the 
Veteran, this doctor additionally acknowledged he also had 
treated the Veteran for a right middle finger amputation due to 
another crush injury after service, in August 2004, from which he 
had healed.  But specifically regarding the claimed injury to the 
left index finger during service, this doctor indicated that in 
his opinion as a hand surgeon that often a crush injury to the 
finger can result in traumatic arthritis, a well known medical 
finding.  Certainly, he added, the severity of such an injury in 
this particular instance may have resulted in the arthritis 
developing in the Veteran's left index finger.  

This physician's statement, while supportive of the claim, is at 
least arguably also somewhat equivocal in terms of relating the 
osteoarthritis now affecting this finger to that alleged crush 
injury in service.  His use of the words "may" and conditional 
"can result" seem to acknowledge the alternative possibility 
this just as well "may not" have occurred in this particular 
instance.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and is 
too speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language 
by physician is too speculative).

There are indeed a line of precedent cases discussing the lesser 
probative value of opinions like this that are equivocal, in 
various contexts, which essentially state that it is possible 
that what posited is true.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, 
Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).



But all of that said, an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is obvious or definite etiology.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of 
cautious language does not always express inconclusiveness in a 
doctor's opinion.  Rather, the opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 Vet. App. 
336, 338 (1997).  And here, to be fair, this supporting doctor's 
statement also uses more definitive words such as "often" and 
"[c]ertainly" when referring to the likelihood that a crush 
injury of the type and severity the Veteran reportedly sustained 
in service resulted in the later development of post-traumatic 
arthritis.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  The Court also more recently indicated in Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008), that review of the 
claims file is not dispositive of the probative value of a 
medical opinion.  Rather, it is the information gathered from 
that review (or lack thereof) that is more determinative.

Because of this looming uncertainty over whether the 
osteoarthritis affecting the Veteran's left index finger is 
attributable to the alleged crush injury in service, the RO 
scheduled him for a VA compensation examination to obtain an 
additional medical opinion concerning this determinative issue.  
The RO requested that the designated examiner provide a current 
diagnosis and indicate the likelihood the diagnosis is 
attributable to this claimed injury in service.



The Veteran had this requested VA compensation examination in 
April 2010.  And to facilitate providing an informed opinion, the 
examiner reviewed the claims file for the pertinent medical and 
other history.  The examiner also considered the history the 
Veteran had recounted including the tetanus booster inoculation 
as circumstantial evidence of the prior injury.  This examiner 
noted, as well, that the Veteran now claims to also have 
arthritis in his adjacent left middle finger.

At the conclusion of this evaluation of the Veteran, this VA 
compensation examiner diagnosed degenerative disease involving 
the left index and middle fingers.  However, of equal or even 
greater significance, this VA compensation examiner did not 
etiologically link this current disability to the Veteran's 
military service.  Instead, in discussing the medical rationale 
for not agreeing with this posited linkage, he explained that 
there was no evidence of complaints or treatment during service 
for the fingers and for an extended period of time after service.  
He therefore could not find enough evidence to consider that the 
remote trauma reported during service had caused the Veteran's 
current chronic problems.  This VA compensation examiner went on 
to explain that degenerative changes involving the fingers are 
common for people in the Veteran's age range and probably related 
to genetic predisposition.

The Board must analyze the credibility and probative value of 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the Veteran.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).



Here, obviously, there are medical opinions for and against the 
claim.  The private plastic surgeon concluded favorably in his 
August 2006 letter, whereas the VA compensation examiner ruled 
unfavorably after more recently evaluating the Veteran in April 
2010.  Ultimately, though, the Board finds this private 
physician's opinion less probative in comparison.

The private physician's statement is apparently based mostly, if 
not entirely, on the history the Veteran provided to him 
regarding the circumstances surrounding the extent and severity 
of the claimed injury in service.  And while, as mentioned, this 
alone is not dispositive of the opinion's probative value, the 
fact remains that it has not been established the Veteran 
suffered a left index/middle finger injury during service, much 
less of the extent and severity now claimed.  The Court has held 
on a number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court 
determined a VA compensation examination and opinion were 
inadequate where the examiner did not comment on the Veteran's 
report of in-service injury and, instead, relied on the absence 
of evidence in the Veteran's STRs to provide a negative opinion.  
Here, though, the VA compensation examiner's April 2010 
unfavorable opinion was not so much predicated on the absence of 
documentation of the purported injury in service, rather more so 
on the fact that the Veteran had not voiced any relevant 
complaints or received any relevant treatment for so long a time 
after the injury is said to have occurred, thereby in turn making 
it less likely than not his current disability - since so remote 
- is attributable to or dates back to that purported injury in 
service.  Moreover, the VA examiner offered other explanations 
for this current disability, namely, the Veteran's ever advancing 
age and genetic predisposition.  So the VA examiner's reasons for 
concluding against the claim were multi-factorial, not just based 
on unacceptance of the claimed injury in service.



Ultimately, the Board must consider all the evidence relevant to 
the claim, including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that has elapsed since military service, and any other 
relevant facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000).  Thus, when appropriate, the Board may consider 
the absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).

Here, aside from only suggesting a possible relationship between 
the Veteran's left index/middle finger osteoarthritis and the 
injury purportedly sustained during military service, the 
commenting private physician clearly premised this notion on the 
presumption that the Veteran had indeed injured his left index 
finger during his military service.  And, to reiterate, this 
contention remains unsubstantiated.

In contrast, the VA examiner's opinion was based on medical data 
and the documented medical history.  He also thoroughly 
considered the possibility of the Veteran's osteoarthritis being 
related to service, and rejected it based upon reasonable medical 
principles supported by the evidentiary record.  The Board places 
greater weight on the report of the VA physician, due to the 
thorough review of the Veteran's medical history, the discussion 
of the Veteran's symptoms, and seemingly equal expertise to 
provide comment on the specific type of medical condition at 
issue.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar 
v. Brown, 5 Vet. App. 140, 146 (1993).

For these reasons and bases, the evidence is not in relative 
equipoise, meaning about evenly balanced for and against the 
claim.  Instead, the preponderance of the evidence is 
unfavorable, so the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).




ORDER

The claim for service connection for osteoarthritis of the left 
index/middle finger, as a purported residual of a crush injury 
during service, is denied.


REMAND

As already explained, the RO's April 2010 decision essentially 
denied all of the remaining claims.  And in his August 2010 
hearing testimony, so well within the one year he had to initiate 
an appeal of that decision, the Veteran expressed his 
disagreement with the RO's findings concerning his several other 
remaining claims.  He has not been provided a SOC regarding these 
several other claims, however, or given time in response to 
perfect his appeal to the Board concerning these several other 
claims by also filing a timely substantive appeal (VA Form 9 or 
equivalent).  The Board therefore is remanding these several 
other claims to the RO, via the AMC, rather than merely referring 
them.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also sees the Veteran has received several VCAA notice 
letters regarding his claims, but they only refer to general 
rules regarding service connection and not also specifically to 
claims that, instead, are alternatively premised on the 
provisions of 38 U.S.C.A. § 1151.  This additional VCAA notice is 
especially warranted in this instance because, as he testified at 
length about during his hearing, a lot of the disabilities he is 
claiming stem directly or indirectly from the numerous injuries 
he sustained some 3 years after service in an October 1960 plane 
crash while attending training school (Ross Aviation) to obtain 
his commercial pilot's license.  And although he went on to 
testify that the doctor who treated his several injuries after 
that training accident (who basically "put him back together" 
and who therefore could provide supporting evidence) is no longer 
available to provide this supporting documentation, he has been 
told by someone else in the know that the training occurred under 
the auspices of a VA-endorsed program and, therefore, entitles 
him to § 1151 compensation for his consequent disabilities.

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  Send the Veteran another VCAA notice 
letter, this time specifically discussing the 
type of evidence and information needed to 
substantiate his claims for § 1151 
compensation for the several disabilities he 
alleges are the direct or indirect result of 
the injuries he sustained some 3 years after 
service, in October 1960, in a plane crash 
(Piper PA22) while attending training school 
(Ross Aviation) to obtain his commercial 
pilot's license.  This includes requesting 
that he provide any supporting evidence or 
information indicating this training program 
was VA sanctioned or authorized and, 
therefore, the type contemplated by or 
covered under § 1151.  Also advise him of 
whose specific responsibility, his or VA's, 
it is ultimately to obtain this additional 
supporting evidence or information.

Give the Veteran time to identify and/or 
submit additional evidence in response to 
this additional notice.

2.  Send the Veteran a SOC concerning his 
claims that were rather recently denied in 
April 2010 - specifically, for service 
connection for a left eardrum rupture, 
sinus disorders, a deviated nasal septum, 
PTSD, a right foot disability, a right leg 
disability, various disabilities under the 
provisions of 38 U.S.C.A. § 1151, and a TDIU.  


Advise him that he still needs to file a 
timely substantive appeal (VA Form 9 or 
equivalent) in response to the SOC to perfect 
an appeal to the Board concerning these 
claims.  38 C.F.R. §§ 20.200, 20.302(b).  If, 
and only if, he perfects a timely appeal of 
these claims should they be returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


